EXHIBIT THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES LAWS.THIS WARRANT AND SUCH SHARES MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAW OR PURSUANT TO RULE COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. REGEN BIOLOGICS, INC. Warrant to Purchase Common Stock Date of Issue:October 1, 2003 REGEN BIOLOGICS, INC., a Delaware corporation (the “Company”), and (the “Holder”), hereby agree that, for value received, the Holder is entitled to purchase from the Company, subject to the terms and conditions set forth below, at any time after the date hereof (the “Determination Date”) and on or before the Expiration Date (as defined in Section2.5 hereof), shares of fully paid and non-assessable Common Stock, par value $0.01 per share (the “Common Stock”) of the Company (the “Shares”), at a purchase price per Share specified in Section 1.2 hereof (the “Warrant Price”).The number of Shares subject to this Warrant and the Warrant Price shall be subject to adjustment from time to time after the Determination Date pursuant to the terms and conditions in Section 3 hereof. 1. Number of Shares and Warrant Price. 1.1.Number of Shares.The number of Shares shall be . 1.2.Warrant Price.The Warrant Price shall be equal to $0.45 per share, which price has been determined by the Board of Directors of the Company in good faith. 2.
